                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

ROBERT AUSTIN                                                                       PLAINTIFF

v.                                  Case No. 4:19-cv-00858 KGB

PUBLIC REPUTATION
MANAGEMENT SERVICES, LLC                                                          DEFENDANT

                                              ORDER

       Before the Court are plaintiff Robert Austin’s notices of dismissal without prejudice (Dkt.

Nos. 10, 11). The notices accord with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(i).

       For good cause shown, the Court adopts the notices of dismissal without prejudice. The

Court dismisses without prejudice this action. The Court denies as moot the pending motion to

dismiss, transfer, or stay action (Dkt. No. 6).

       It is so ordered this 3rd day of March, 2020.


                                                       ________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
